                              UN ITED STA TES DISTRIC T C O U RT
                              SUUTHERN DISTRICT OF FLORIDA
                                         M IA M I D IVISIO N

                                  CA SE NO .1:19-CV -22082-JLK

    TM N SPORTA TION A LLIA N CE BA N K
    lNC.,d/b/aTAB'Bank,

          Plaintiff,



    M OREX AUTOMOTtVE CORP and,
    Abol-yo M ou No,individually
          D efendants.
                                                   /

           O RD ER O N PLAIN TIFF'S M O TIO N FO R FINA L D EFA U LT JU D G M EN T
                                     '                  .
                                               .    .
                                                    '          I.
          THIS CAUSE is before the Couh on Plaintiff Transportatioh Alliance Bank's Amended

    M otion forDefaultJudgment(DE 14),filed Octobçr28,2019.A rçsponsewasdué byNovember
    11,2019,butnonewasfileè.
          1.     BACK GRO VND

          Asbactgrounb,thiscasearisesfrom thepurportedbreachofacom'merçiallpanagteement.
    (See geneqall
                y DE 1).As alleged ih the complaint,on August 30,2018,Defendants M orex
                                                    1                   .               .
    AutomotiveCorp.and AdolfoM oreno (GsDefendants'')èxeèuted severalloan documentsin favorof
    Plaintiff,including a (1) promissory note executed by M orex,bearing a'principalamount of
    $100,000 and interestaccruing at19.990% perarmum;(2)abusinessloan agreementexecuted by
                                                                                    .




    M orex;(3)asecurity agreementexecutedbyM orex;(4)acorporateresolution executedbyM orex;
'                                                              '            $
                                                                                                .

    and (5)a commercialguaranty executed by M oreno,guaranteeing M orex'sobligationsunderthe
                         ,,
                                               '




    above-referencedloandocumçnts.tfJ at2-4).
                                              /
          On Octbber 14,2018,M oiex defaulted on the loan afterfailing to pay the firstinstallment

    underthecommercialloan agreement.(DE 1at5 ! 16).Pursuantto the acçeleration clauseofthe
agreement,Plaintiffaccelerated thç'
                                  debtand dem anded paym entforthe entire balancè ofthe loan.

    (Id ! 17),OnM ay22,2019,Plaintiffsuedfor(a)breach ofcontractagainstM orex astheborrower,
(b)breach ofcontractagainstM oreno asthe guarantor,and (c)foreclosureofa security interest.
(Seeftf at7-9).A clerk'sentry ofdefaultwàsenteredagainstM orex on July 9,2019 forfailureto
makeanappearanceinthecase.(SeeDE 6.)Likewise,aclerk'sentry ofdùfaultwasenteredagainst
M orenoon September9,2019forthesamereasop.(SeeDE 9).On September16,2019,Defendants
filed aM otion to Vacatq the Entry ofDefault,clqimingto Gthavenotbeen ableto retain a cpunselor,
'
                                                                        .




duetotheextremelyhighretainerswearebeingaskledj.''(DE 10).M oreno,whodoesnotappearto
bean attorney,sled thismotion on behalfofMorex and himself.(Seeid.).The Courtdenied the
motiononOctober21,2019(DE 12),andPlaintifffiledtheAmendedM otion forDefaultJudgment
    seven dayslater.(DE 14).Plaintiffrequestsdamagesintheamountof$135,099.45,whichincludes
the (1)principalbalance'of$100,000,(2)accrued pre-defàultinterestof $4,331.17,(3)aqcrued
post-befaultinterestof$28,323.89 (asofOctober22,2019),and(4)latechargesof$2,444.39.(DE
                                                             V

    14at11-12).Plaintiffalsorequestsadeclarationthatithasavalidsecurityinterestinthecollateral,
asdefinedintheabove-referencedsecurityagreement.(Id.at13).
          II.    L EG AL STA ND A RD

          Onceç1a dèfarlthasbeep entered,(aqplaintiffmay movefordefaultjudgmentpursuantto
Rule 55(b)''oftheFedefalRulesofCivilProcedure.Denizard v.RelicInc.,No.6:14-qy-714-Orl-
3IDAB,2014 U.S.Dist.LEXIS 91751,at*3 (M .D.Fla.Ju'ne 17, 2014).A courtmay entera
                                                                  *

                                                         .




defaultjudgmentonly ifthe factualallegationsofthe complaint,which are assumed to betrue,
provideasufficientl'
                   egalbasisforentry ofadefaultjudgment.Nishimatsu Constr.Co.v.Houston
Nat1Bank,515 F.2d 1200,1206 (5th Cir.1975).Therefore,ln considering a motion fordefault
judgment,a courtmustexamine the sufficiency ofthe allegationsin the complaintto determine
whethertheplaintiffisentitledtoadefaultjudgment.
        (W lthough a dçfaulted defendant admits well-pleaded allegations of liability,allegations

relating to the amount of dam ages are not adm itted by virtue of default. Rathçr, the Court
                                                                                         ,




81eterminestheamountandcharacterofdamagestobeawarded.''Millerv.ParadiseofportRichey,
fna,75F.Supp.2d 1342,1346(M .D.Fla.1999).lfadefaultjudgmentiswarranied,theCourtmày
hold ahearing forpurposes ofassessing damages.TransatlapticM arine ClajmsAgency,Inc.v.Ace
                                                                                                      f


Shipping Corp.,'109 F.3d 105,111 (2d Cir.1997)(citing'
                               '
                                    .                Fed.R.C)v.P.55(b)(2)).However,a
                       .


hearing isnotnecessary ifsufficientevidenceissubmitied torsupporttherequ'estfordamages.f#.

M oreover,iftheplaintiff'sclaim isforasum cedain,tstheclerk ...mustenterjudgmentforthat
am ountand costsagainsta defendantwho hasbern defaulted fornotappearing and who isneithera

minornoran incohpetentperson.''Fed.R.Civ.P.55(b)(1).
                           .




        111. DISCVSSION
        Upon a review ofPlaintiffs subm issions,the Courtfindsa sufficientbasisin thepleadings
                                                              '        ,
    .

to enterdefaultjudgmentin Plaintifps favor.Because Defendants were defau'lted forfailing to'
appear,GtallofPlaintiffswell-pled alfegationsin theComplaintaredeemed admitted.''Ordonezv.
Icon lk..pHol
     S'     dings,LLC,No.10-60156-C1V,2011WL 3843890,at*5(S.D.Fla.Aug.30,201lj
(citingBuchanan v.Bowman,820F.2d359,361(11th.
                                            Cir.1987)).Themfore,Plaintiff'sallegations
                                                         lx

                                                       ility.A dditionally,Plaintiff'sclaim' isfora
are well-pled and suficientto establish Defendants'liab.          .




sum certain and Plainliffhas subm itted sufficientevidence to supportitsrequestfor dnmages.See

D E 14-1.
      Accordingly,itisORDERED,ADJUDGED,AND DECREED asfollows:

      Plélntiff's Amended M otion for DefaultJudgment (DE 14)be,and the smne hereby is,
      GkANTED;
      Plaintiff is entitled to dam ages in the am ountof $135,099.45,comprised of:$100,000 of
                        '       '.       .                          .                                 '
                                                               .


      unpaidprincipali$4,331.17ofpre-defaultinteresti.$28,323.89ofpost-defaultinterest;and
      $2,444.39oflétecharges.
   3. YheClerkofCourtisDIRECTED toenterjudgmeptforPlaintiffagainstDefendantsinthe
      am ountof$135.099.45.
      The Courtfinds thatPlaintiffha
                                   's a valid security interestin the Collateral, as defined in thç

      Security A greem ent;

   5. Plaintiffjhallsubmitan qffidgvitwithip twenty (20)dâysofthedateofthisOrderstating
      facts to suppol'
                     tthe am ountof attorneys''
                                              fees and costs thathave beeh incurred by Plaintiff

      in connection w ith D efehdants'defaults;

      PursuanttoRule58(a)oftheFederalRulesofCivilProcedure,aFinalDefaultJudgmentin
      favorofPlaintiffand againstDefendantsshallfollow in aseparateorder;

      Plaintiff'sMitionforDefaultJudgment(DE 13)isDENIED AS M OOT.
      D O NE and O R DER ED in cham bers At thç Jam es Law rence K ing FederalJustiée Bpilding

andUnitedStatesCourthouse,M iami,Florida,thistlth.dayofDecember,2019.

                                                                        <
                                                                        n
                                                                             >
                                                  ES LA REN CE KING
                                              ITED STATESDlsTluc'fJUD E
                                             OU TH ERN D ISTR ICT O R FLOR D A

CC:   AlICqunselofRecord
      c lerk ofthe C ourt '
      A dolfo M oreno,rr/ se
      M orex A utom otive Covp.npro se
